                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


JASON WAYNE RICHISON,

                        Plaintiff,

                v.                                               Case No. 21-cv-0150-bhl

JOHN OR JANE DOES,

                        Defendants.


                                        SCREENING ORDER


        Plaintiff Jason Wayne Richison, who is currently incarcerated at the Outagamie County

Jail and representing himself, filed a complaint under 42 U.S.C. §1983. On April 7, 2021, the

Court screened the complaint and identified multiple deficiencies. Dkt. No. 8. The Court gave

Richison the opportunity to file an amended complaint, which he did on April 16, 2021. The Court

will screen the amended complaint as required by 28 U.S.C. §1915A.

                                     SCREENING OF THE COMPLAINT

        As the Court explained in its original screening order, to state a cognizable claim under the

federal notice pleading system, a plaintiff is required to provide a “short and plain statement of the

claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least sufficient to

provide notice to each defendant of what he or she is accused of doing, as well as when and where the

alleged actions or inactions occurred, and the nature and extent of any damage or injury the actions or

inactions caused.

        While Rule 8 does not require detailed factual allegations, “it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “The tenet that a court



          Case 2:21-cv-00150-BHL Filed 04/22/21 Page 1 of 3 Document 11
must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions. Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. A complaint must contain sufficient factual matter to

“state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 556. “[T]he complaint’s

allegations must be enough to raise a right to relief above the speculative level.” Id. at 555 (internal

quotations omitted).

                          ALLEGATIONS OF THE AMENDED COMPLAINT

       Richison asserts that “John and Jane Does…have been messing with [his] legal & religious

mail.” Dkt. No. 10 at 2. He “believe[s]” that they “are trying to stop [him] from having the Jewish

Community helping [him].” Id. He also believes they “want [him] to break” and be aggressive or

fight with them. Id. Richison asserts that he has “evidence, proof, [he] just need[s] the opportunity

in court to prove & show this evidence.” Id. at 3.

                                      THE COURT’S ANALYSIS

       Like Richison’s original complaint, his amended complaint fails to state a claim because

he offers no factual allegations to support his vague assertions of wrongdoing. Richison alleges

that unidentified jail staff are “messing” with his mail, but he provides no explanation of what that

characterization means. He also “believes” that the motive for messing with his mail is related to

him being Jewish or wanting to provoke him, but he fails to explain what jail staff have or have

not done to lead him to that conclusion. The Court already informed Richison in its original

screening order that a complaint’s allegations “must be enough to raise a right to relief above the

speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Simply put, bald



                                                   2

          Case 2:21-cv-00150-BHL Filed 04/22/21 Page 2 of 3 Document 11
assertions of wrongdoing are insufficient to state a claim and that is all that Richison’s amended

complaint offers.

        IT IS THEREFORE ORDERED that this action is DISMISSED pursuant to 28

U.S.C. 1915A(b)(1) for failure to state a claim.

        IT IS FURTHER ORDERED that the Clerk of Court document that this inmate has

incurred a “strike” under 28 U.S.C. §1915(g).

        IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.

        IT IS FURTHER ORDERED that copies of this order be emailed to

DLSFedOrdersEastCL@doj.state.wi.us.

        Dated at Milwaukee, Wisconsin this 22nd day of April, 2021.

                                                          s/ Brett H. Ludwig
                                                          BRETT H. LUDWIG
                                                          United States District Judge

 This order and the judgment to follow are final. Plaintiff may appeal this Court’s decision to the Court
 of Appeals for the Seventh Circuit by filing in this Court a notice of appeal within 30 days of the entry
 of judgment. See Fed. R. App. P. 3, 4. This Court may extend this deadline if a party timely requests
 an extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
 See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
 regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
 must file a motion for leave to proceed in forma pauperis with this Court. See Fed. R. App. P. 24(a)(1).
 Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
 meritorious. See 28 U.S.C. §1915(g). If Plaintiff accumulates three strikes, he will not be able to file
 an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
 unless he demonstrates that he is in imminent danger of serous physical injury. Id.

 Under certain circumstances, a party may ask this Court to alter or amend its judgment under Federal
 Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
 60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
 entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
 reasonable time, generally no more than one year after the entry of judgment. The Court cannot extend
 these deadlines. See Fed. R. Civ. P. 6(b)(2).

 A party is expected to closely review all applicable rules and determine, what, if any, further action is
 appropriate in a case.




                                                      3

          Case 2:21-cv-00150-BHL Filed 04/22/21 Page 3 of 3 Document 11
